—Order, Supreme Court, New York County (Bruce Allen, J.), entered June 23, 1999, which denied petitioner’s application pursuant to CPLR article 78 to annul his termination as a probationary police officer with the New York City Police Department, unanimously affirmed, without costs.
Petitioner’s contention that, pursuant to McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834), he was entitled to a pretermination hearing notwithstanding his probationary status has recently been rejected by this Court (see, Matter of Williams v Safir, 265 AD2d 182, lv denied 94 NY2d 758), and the present matter affords no reason to reach a different result. *258Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.